 



Exhibit 10.41
SUPPLEMENTAL CONFIRMATION

     
To:
  Applied Materials, Inc.
 
  3050 Bowers Avenue
 
  Santa Clara, CA 95054
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Accelerated Share Buyback
 
   
Ref. No:
  SDB1622403043
 
   
Date:
  September 18, 2006

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Applied Materials, Inc. (“Counterparty” and together with GS&Co.,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September 18, 2006 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  September 18, 2006
Initial Share Price:
  USD17.20 per Share.
Valuation Date:
  January 18, 2007
Number of Shares:
  145,000,000
Settlement Price Adjustment Amount
  USD [***]
Ordinary Dividend Amount:
  For any calendar quarter, USD [***]
Termination Price:
  USD [***] per Share
Reserved Shares:
  62,800,000 Shares
Counterparty Additional Payment Amount:
  USD [***]

3. Counterparty represents and warrants to GS&Co. that neither it (nor any
“affiliated purchaser” as defined in Rule 10b-18 under the Exchange Act) have
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.
 

***   information has been omitted and filed separately with the Commission.
Confidential treatment has been requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
    Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between GS&Co. and Counterparty
with respect to this Transaction, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,


GOLDMAN, SACHS & CO.
      By:   /s/ Conrad Langenegger         Authorized Signatory        Name: 
Title:   Conrad Langenegger
Vice President,
Equity Derivatives Administration     

        Agreed and Accepted


APPLIED MATERIALS, INC.
    By:   /s/ Nancy H. Handel       Name:   Nancy H. Handel      Title:   Senior
Vice President and
Chief Financial Officer     

2